 In the Matter of INTERSTATE-TRINITIWAREHOUSE COMPANY,EM-PLOYERandRETAIL,WHOLESALE AND DEPARTMENT STORE UNION,CIO,PETITIONERCase No. 16--R-J258.Decided July 16, 19417Messrs.Callaway and Reed,byCllr.Carl B. Callaway,all of Dallas,Tex., for the Employer.Mr. Fred H. Sclvin.idt,of Dallas,Tex., for the Petitioner.Mr. Jeromze A. Reiner,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on June 5, 1947, before Robert Silagi, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record III the case, the National LaWr RelationsBoard makes the following:FINOINOSOFF c'r1.THEBUSINNaS OF TIii: EMI'LOYFL'Interstate-TrinityWarehouse Company, a Texas corporation, op-erates a public storage warehouse and is engaged in the business oflocal and long distance moving and hauling, at Dallas, Texas.Undera lease agreement the Employer is an agent for Allied Van Lines, Inc.,a national trucking organization that operates throughout the entireUnited States and furnishes equipment and drivers to the Allied VanLines, Inc., for the purpose of moving goods and merchandise betweenpoints located inside and outside the State of Texas.During the yearepcbng May 31, 1947, the income of the Employer from all its businessoperations exceeded $300,000, of which approximately 12 percentrepresents the amount derived larder its lease arrangement withAllied Van Lines, Inc.A private switch railroad track rums along-74 N L R B, No 56.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDside the Employer's warehouse in Dallas, Texas, and during the monthof March 1947 in excess of 200 inbound railroad cars were received andunloaded at the said warehouse.We find that the Employer, contrary to its contention, is engagedin commerce within the meaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations. claiming to represent employees of theEmployer.III.TIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all warehouse employees, truck drivers,and helpers employed by the Employer, excluding temporary em-ployees and those employees of the Employer who drive for AlliedVan Lines, Inc.The Employer makes no contention with respectto the appropriateness of the unit.The employees of the Employer who drive the trucks for Allied VanLines, .Inc., are engaged principally in such duties although they alsodo some warehouse work- for the Employer. The afore-mentionedtemporary employees are hired for specific jobs in connection withextra volume business, the length of employment in each case depend-ing on the nature of the job to be performed. The number of tempo-rary employees varies at different times and the total length of employ-ment of any such employee rarely exceeds 6 weeks in any 6-monthperiod.Under the circumstances herein, we shall exclude these em-ployees from the unit.We find that all warehouse employees, truck drivers, and helpersemployed by the Employer at Dallas, Texas, but excluding those em-ployees of the Employer who drive for Allied Van Lines, Inc., tem-porary employees, office and clerical employees, and all supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act. INTERSTATE-TRINITY WAREHOUSE COMPANYDIRECTION OF ELECTION523As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Interstate-Trinity Warehouse Com-pany, Dallas Texas, an election by secret ballot shall be conducted asearly as possible, but riot later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United Slates who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Retail, Wholesale and Department Store EmployeesUnion, CIO, for the purposes of collective bargaining.